Title: From John Adams to John Marshall, 27 September 1800
From: Adams, John
To: Marshall, John


(copy)
Dear Sir
Quincy Sept 27th 1800.

I received yesterday the inclosed letter, sent up from Boston, with several others and large packets, which appear to be only newspapers. This is duplicate of N. 244 from Mr. Humphries at Madrid, dated 29 July & Aug 1. Talleyrands reply to the French minister, “in the present state of the negociation, between the US & France, you may inform Mr. Humphry’s that he shall not long have occasion to complain of any more robberies (brigandages,) committed under the name of privateering.” This sentiment favors your idea in your letter of the 17th. that the present French government is much inclined to correct, at least in part, the follies of the past. Enclosed is a private letter to me from Mr. King of 28 July, which may reflect some light upon the disposition of the French government about that time. They might be courting or flattering the northern powers into an armed neutrality.—The Envoys, when they come will I hope be able to clear away all doubts & shew us plainly both our duty & our interest. I return you the three parchments signed as commissions for Clark, Vandeburgh & Griffin to be judges in the Indiana territory. I wish you a pleasant tour to Richmond but I pray you to give such orders that if dispatches should arrive from our envoys they may be kept as secret as the grave till the Senate meets. On monday the 13 Oct. I shall sett off from this place. Letters should not be sent to me, to reach this place or Boston after that day. I pray you to turn your reflections to the subject of communications to be made to Congress by the president, at the opening of the session, & give me your sentiments, as soon as possible in writing. The constitution requires that he should give both information & counsel
I am Sir with a sincere attacht
